             Case 1:20-cv-01702-SHR Document 7 Filed 11/20/20 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CARMEN DELIA RODRIGUEZ,
933 Brock Street, P.O. Box 276
Ashland, PA 17921

        Plaintiff,
                                                          CIVIL ACTION
v.
                                                          No.: 1:20-cv-01702-SHR

MASTRONARDI PRODUCE-USA, INC. d/b/a
MASTRONARDI PRODUCE
501 Old Forge Road
Jonestown, PA 17038                                       JURY TRIAL DEMANDED

        Defendant.


          DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
            TO PLAINTIFF’S COMPLAINT AND JURY DEMAND

        Defendant Mastronardi Produce-USA, Inc. d/b/a Mastronardi Produce

(“Mastronardi”), through its counsel Clark Hill PLC, states for its Answer and

Affirmative Defenses to Plaintiff’s Complaint and Jury Demand as follows:

                                       INTRODUCTION

        1.      1.          Defendant admits only that Plaintiff purports to make a claim

for damages. Defendant denies that the allegations in Plaintiff’s Complaint have

merit or that Defendant is liable to Plaintiff for any reason.




29674\415011\260994546.v1
             Case 1:20-cv-01702-SHR Document 7 Filed 11/20/20 Page 2 of 8




                            JURISDICTION AND VENUE

        2.      Paragraph 2 of Plaintiff’s Complaint states a legal conclusion for

which no response is required.

        3.      Paragraph 3 of Plaintiff’s Complaint states a legal conclusion for

which no response is required.

        4.      Paragraph 4 of Plaintiff’s Complaint states a legal conclusion for

which no response is required.

        5.      Paragraph 5 of Plaintiff’s Complaint states a legal conclusion for

which no response is required.

                                      PARTIES

        6.      Defendant re-alleges and incorporates, by reference, its answers to

Paragraphs 1 through 6 as if fully set forth in this paragraph.

        7.      Defendant lacks sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 7 and leaves Plaintiff to her proofs.

        8.      Admitted.

        9.      Defendant lacks sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 9 and leaves Plaintiff to her proofs.




                                          2
29674\415011\260994546.v1
           Case 1:20-cv-01702-SHR Document 7 Filed 11/20/20 Page 3 of 8




                             FACTUAL BACKGROUND

        10.     Defendant re-alleges and incorporates, by reference, its answers to

 Paragraphs 1 through 9 as if fully set forth in this paragraph.

        11.     Admitted.

        12.     Defendant denies as stated the allegations contained in paragraph 12.

        13.     Defendant denies as untrue the allegations contained in paragraph 13.

        14.     Defendant lacks sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 14 and leaves Plaintiff to her proofs.

        15.     Defendant lacks sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 15 and leaves Plaintiff to her proofs.

        16.     In response to paragraph 16, Defendant denies as stated and as untrue

the allegations in paragraph 16.

        17.     Defendant denies as untrue the allegations contained in paragraph 17.

        18.     Defendant denies as untrue the allegations contained in paragraph 18.

        19.     Defendant denies as untrue the allegations contained in paragraph 19.

        20.     Defendant denies as untrue the allegations contained in paragraph 20

and its subparts a - c.

        21.     Defendant denies as untrue the allegations contained in paragraph 21.

        22.     Defendant denies as untrue the allegations contained in paragraph 22.

        23.     Defendant denies as untrue the allegations contained in paragraph 23.

                                            3
29674\415011\260994546.v1
           Case 1:20-cv-01702-SHR Document 7 Filed 11/20/20 Page 4 of 8




        24.     Defendant denies as untrue the allegations contained in paragraph 24.


                                   COUNT I
     Violations of the Americans with Disabilities Act, as Amended (“ADA”)
   ([1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation;
        [3] Hostile Work Environment; and [4] Failure to Accommodate)

        25.     Defendant re-alleges and incorporates, by reference, its answers to

Paragraphs 1 through 24 as if fully set forth in this paragraph.

        26.     Defendant lacks sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 26 and leaves Plaintiff to her proofs.

        27.     Defendant denies as untrue the allegations contained in paragraph 27.

        28.     Defendant denies as untrue the allegations contained in paragraph 28.

        29.     Defendant denies as stated the allegations contained in paragraph 29.

        30.     Defendant denies as untrue the allegations contained in paragraph 30.

        31.     Defendant denies as untrue the allegations contained in paragraph 31.

        32.     Defendant denies as untrue the allegations contained in paragraph 32.

        33.     Defendant denies as untrue the allegations contained in paragraph 33.

        34.     Defendant denies as untrue the allegations contained in paragraph 34.

        35.     Defendant denies as untrue the allegations contained in paragraph 35.

        WHEREFORE, Defendant respectfully requests that this Court: (1) dismiss

Plaintiff’s Complaint with prejudice; (2) award Defendant its costs and attorneys’



                                            4
29674\415011\260994546.v1
             Case 1:20-cv-01702-SHR Document 7 Filed 11/20/20 Page 5 of 8




fees wrongfully incurred; and (3) grant such further and additional relief as justice

and fairness require.


                   DEFENDANT’S AFFIRMATIVE DEFENSES
               TO PLAINTIFF’S COMPLAINT AND JURY DEMAND

        Defendant, by and through its undersigned attorneys, states for its

Affirmative Defenses to Plaintiff’s Complaint as follows:

        1.      Plaintiff’s Complaint fails to state a claim upon which relief can be

granted.

        2.      Plaintiff’s Complaint is barred by the arbitration provisions contained

in the Dispute Resolution Agreement that Plaintiff entered into with Defendant.

        3.      Plaintiff’s Complaint fails to state a claim for disability discrimination

for the reason that Plaintiff cannot establish a prima facie case and cannot show

that Defendant’s articulated reason for its actions were false and pretextual for

intentional discrimination.

        4.      Plaintiff’s Complaint is barred in whole or in part by the applicable

statute of limitations, contractual limitations periods, and/or administrative filing

requirements.

        5.      Plaintiff’s claims may be barred in whole or in part by facts and

circumstances that have become known since Plaintiff’s termination.



                                             5
29674\415011\260994546.v1
             Case 1:20-cv-01702-SHR Document 7 Filed 11/20/20 Page 6 of 8




        6.      Plaintiff is not entitled to monetary relief either in the form of back

pay, front pay or compensatory damages due to her failure to properly mitigate

damages which constitute an appropriate set off.

        7.      Defendant reserves the right to add any additional affirmative

defenses that may become known during the course of discovery or otherwise.




                                            6
29674\415011\260994546.v1
           Case 1:20-cv-01702-SHR Document 7 Filed 11/20/20 Page 7 of 8




        WHEREFORE, Defendant respectfully requests that this Honorable Court

dismiss Plaintiff’s Complaint in its entirety, with prejudice, and award Defendant

its costs and attorney fees and any other equitable relief deemed just and

appropriate.



Dated: November 20, 2020                    Respectfully submitted,

                                            CLARK HILL PLC


                                            /s/ Lisa Carney Eldridge
                                            Lisa Carney Eldridge (P62794)
                                            2001 Market Street, Suite 2620
                                            Philadelphia, PA 19103
                                            T 215-640-8500 F 215-640-8501
                                            leldridge@clarkhill.com

                                            Of Counsel: – (pro hac vice motion to
                                            be submitted)

                                            Maria Fracassa Dwyer (P60946)
                                            Robert N. Dare (P79207)
                                            500 Woodward Avenue, Ste. 3500
                                            Detroit, MI 48226
                                            (313) 309-4269/ (313) 965-8300
                                            mdwyer@clarkhill.com
                                            rdare@clarkhill.com




                                        7
29674\415011\260994546.v1
           Case 1:20-cv-01702-SHR Document 7 Filed 11/20/20 Page 8 of 8




                              CERTIFICATE OF SERVICE

        The undersigned certifies that she electronically filed the foregoing document with the

Clerk of the Court through means of the Case Management Electronic Filing System on

November 20, 2020, who sent notification of such filing to all parties and/or attorneys of record

for all parties, to the above case at their respective addresses and as indicated on the pleadings.



                                               CLARK HILL PLC


                                                /s/ Lisa Carney Eldridge
                                               Lisa Carney Eldridge




29674\415011\260994546.v1
